Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 10/20/2020, with respect to the objection to claim 1 have been fully considered and are persuasive.  The objection to claim 1 has been withdrawn. 
Applicant’s arguments, filed 10/20/2020, with respect to the 35 USC 112 rejection of claim 12 have been fully considered and are persuasive.  The 35 USC 112 rejection of claim 12 has been withdrawn. 
Applicant's arguments filed 10/20/2020, with respect to the 35 USC 103 rejection of claim 1 have been fully considered but they are not persuasive. The applicant argues the prior art Shehan and Luo are non-analogous art because while both references are directed toward vehicles, both references are not directed toward collision prevention. The applicant further argues Luo does not disclose the feature “the warning signal is not output when the object recognized by the imaging system is the trailer”.
The examiner respectfully disagrees.  The examiner maintains that both references are directed toward detecting a trailer in a blind spot of a vehicle for detecting a trailer in said blind spot and preventing collisions with objects in said blind spot (see Shehan [0017], blind spots of a vehicle are monitored, [0042], a warning signal is not output when the detected object is the trailer; Luo [0015], ultrasonic and image sensors are used for monitoring the blind spots of a vehicle and for detecting a trailer hitch).  While both references are directed toward monitoring a blind spot and detecting a trailer, Shehan uses ultrasonic and various other sensors to monitor the not output when the object recognized by the imaging system is the trailer”, the applicant’s argument is moot in view of the fact the examiner does not rely on Luo for teaching said feature.  The examiner notes that Shehan teaches the feature of not outputting a warning when the detected object is the trailer, as noted in the non-final office action dated 8/14/2020.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-21 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. After reviewing the specification there appears to be no corresponding structure for “control unit” and “control device”.

Claims 18 and 19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the specification does not reasonably provide enablement for the structure corresponding to “control unit” and “control device”. The specification does not enable a person skilled in the art to make to the invention commensurate in scope with the claim(s).

Claim limitations “control unit” and “control device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. After reviewing the specification there appears to be no corresponding structure for “control unit” and “control device”. Therefore, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 

In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may: 
(a) Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function; 
(b) Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c) Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or 
(d) Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function. 

Claims 20 and 21 are rejected under 35 USC 112a and 112b based on their dependencies upon claim 19.
Claims 11-17 are rejected under 35 USC 112a and 112b (as explained in the 112a and 112b sections of rejection above) for failing to provide a corresponding structure for executing the method of the claims. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shehan et al. (Shehan) (US 2016/0101730) in view of Luo et al. (Luo) (US 2013/0226390).
Regarding claim 11, Shehan discloses a method for monitoring surroundings of a vehicle ([0017], blind spots of a vehicle are monitored), the method comprising:
([0017], ultrasonic sensors and other like type of sensor capable of detecting objects);
outputting a warning signal when an object that has a distance to the vehicle smaller than a predefined minimum distance is detected with the ultrasonic sensors ([0023], [0025], objects within a preset distance to the vehicle are detected and [0044], [0052], a warning is generated based on detected objects in the blind spot area); and 
recognizing a trailer of the vehicle with of the imaging sensor ([0029], a trailer is recognized in the blind spot area using blind spot sensors 110a and 110b);
wherein the warning signal is not output when the object is the trailer recognized by the imaging sensor ([0042], false object detection signals are not output when a trailer is detected in a blind spot).
Shehan is silent about the surroundings behind the vehicle being detected with the aid of ultrasonic sensors and with the aid of at least one imaging sensor, and recognizing a trailer of the vehicle with the aid of the imaging sensor, and the object is the trailer recognized by the imaging sensor.
Luo from the same or similar field of endeavor discloses the surroundings behind the vehicle being detected with the aid of ultrasonic sensors and with the aid of at least one imaging sensor ([0015], ultrasonic and imaging sensors are used for monitoring blind spots), and recognizing a trailer of the vehicle with the aid of the imaging sensor ([0015], ultrasonic and imaging sensors are used for monitoring blind spots), and the object is the trailer recognized by the imaging sensor ([0015], ultrasonic and imaging sensors are used for monitoring blind spots and detecting objects including a trailer hitch in a blind spot).

Regarding claim 17, Shehan discloses wherein the warning signal is used to perform at least one of: (i) activating a braking system of the vehicle ([0047], a braking system is controlled), and/or (ii) activating a visual output unit ([0052], warning messages are displayed).
Regarding claim 18, Shehan discloses a control unit (500), comprising:
a control device configured for monitoring surroundings of a vehicle ([0017], blind spots of a vehicle are monitored), by performing the following:
detecting the surroundings behind the vehicle with ultrasonic sensors ([0017], ultrasonic sensors and other like type of sensor capable of detecting objects);
outputting a warning signal when an object that has a distance to the vehicle smaller than a predefined minimum distance is detected with the ultrasonic sensors ([0023], [0025], objects within a preset distance to the vehicle are detected and [0044], [0052], a warning is generated based on detected objects in the blind spot area); and 
recognizing a trailer of the vehicle with of the imaging sensor ([0029], a trailer is recognized in the blind spot area using blind spot sensors 110a and 110b); 
wherein the warning signal is not output when the object is the trailer recognized by the sensor ([0042], false object detection signals are not output when a trailer is detected in a blind spot).
Shehan is silent about the surroundings behind the vehicle being detected with the aid of ultrasonic sensors and with the aid of at least one imaging sensor, and recognizing a trailer of the with the aid of the imaging sensor, and the object is the trailer recognized by the imaging sensor.
Luo from the same or similar field of endeavor discloses the surroundings behind the vehicle being detected with the aid of ultrasonic sensors and with the aid of at least one imaging sensor ([0015], ultrasonic and imaging sensors are used for monitoring blind spots), and a trailer of the vehicle being recognized with the aid of the imaging sensor ([0015], ultrasonic and imaging sensors are used for monitoring blind spots), and the object is the trailer recognized by the imaging sensor ([0015], ultrasonic and imaging sensors are used for monitoring blind spots and detecting objects including a trailer hitch in a blind spot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Luo into the teachings of Shehan for more accurately detecting and determining objects in a blind spot.
Regarding claim 19, Shehan discloses a vehicle (100), comprising:
a plurality of ultrasonic sensors (110a, 110b; [0017], ultrasonic sensors and other like type of sensor capable of detecting objects); and 
a control unit (500) configured for monitoring surroundings of the vehicle ([0017], blind spots of a vehicle are monitored), by performing the following:
detecting the surroundings behind the vehicle with the plurality of ultrasonic sensors ([0023], [0025], objects within a preset distance to the vehicle are detected and [0044], [0052], a warning is generated based on detected objects in the blind spot area);
outputting a warning signal when an object that has a distance to the vehicle smaller than a predefined minimum distance is detected with the ultrasonic sensors ([0023], [0025], objects within a preset distance to the vehicle are detected and [0044], [0052], a warning is generated based on detected objects in the blind spot area); and 
recognizing a trailer of the vehicle with of the imaging sensor ([0029], a trailer is recognized in the blind spot area using blind spot sensors 110a and 110b);
 wherein the warning signal is not output when the object is the trailer recognized by the imaging sensor ([0042], false object detection signals are not output when a trailer is detected in a blind spot).
Shehan is silent about the surroundings behind the vehicle being detected with the aid of ultrasonic sensors and with the aid of at least one imaging sensor, and recognizing a trailer of the vehicle with the aid of the imaging sensor, and the object is the trailer recognized by the imaging sensor.
Luo from the same or similar field of endeavor discloses the surroundings behind the vehicle being detected with the aid of ultrasonic sensors and with the aid of at least one imaging sensor ([0015], ultrasonic and imaging sensors are used for monitoring blind spots), and a trailer of the vehicle being recognized with the aid of the imaging sensor ([0015], ultrasonic and imaging sensors are used for monitoring blind spots), and the object is the trailer recognized by the imaging sensor ([0015], ultrasonic and imaging sensors are used for monitoring blind spots and detecting objects including a trailer hitch in a blind spot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Luo into the teachings of Shehan for more accurately detecting and determining objects in a blind spot.
Regarding claim 20, Shehan discloses wherein the ultrasonic sensors are situated at a rear side of the vehicle (FIG. 1, sensors 110a and 11b are at the rear of vehicle 100).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shehan et al. (Shehan) (US 2016/0101730) in view of Luo et al. (Luo) (US 2013/0226390), and further in view of Chien et al. (Chien) (US 2013/0100287).
Regarding claim 21, Shehan in view of Luo discloses the vehicle of claim 19.
Shehan in view of Luo is silent about wherein the ultrasonic sensors are situated at a rear side of the vehicle, in particular in a rear bumper of the vehicle, and/or the imaging sensor is a rear view camera.
Chien from the same or similar field of endeavor discloses wherein the ultrasonic sensors are situated at a rear side of the vehicle, in particular in a rear bumper of the vehicle ([0025], the ultrasonic sensors 11 are located in a bumper of a vehicle), and/or the imaging sensor is a rear view camera ([0025], cameras are located in a bumper of the vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chien into the teachings of Shehan in view of Luo for providing a clear view of the rear of the vehicle.

Allowable Subject Matter
Claims 12, 15, and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488